Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 1 of 12 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JAIME GENTRY, as Mother and Natural Guardian :
of RG, a minor, :

Plaintiff,

VS. : Case No.

GAR SHING REALTY CORP., a Florida
Corporation,

Defendant. :
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, Jaime Gentry, as Mother and Natural Guardian of RG, a minor, and on behalf of
all other mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff’),
hereby sues the Defendant, GAR SHING REALTY CORP., Corporation, (sometimes referred to
as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs
pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et seg. (“ADA”).

1. Plaintiff, Jaime Gentry, and her son RG, a minor, reside in Parkland, Florida, in
the County of Broward.

2. Defendant’s property, Winter Garden Plaza, is located at 13105 to 13395 W.
Colonial Dr., Winter Garden, FL 34787, in the County of Orange.

3. Venue is properly located in the Middle District of Florida because venue lies in
the judicial district of the property situs. The Defendant’s property is located in, and does

business within, this judicial district.

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 2 of 12 PagelD 2

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also, 28 U.S.C. § 2201 and
§ 2202.

5. Plaintiff, Jaime Gentry, is a Florida resident, is sui juris. Her son, RG, a minor, is
disabled as defined by the ADA. RG, born in 2004, has a very complex medical history
including multiple heart surgeries for hypoplastic left heart. He also has a history of chronic
back pain and scoliosis related to this. It is medically necessary for him to have a scooter style
wheelchair. RG cannot walk more than 30 feet without the use of a wheelchair.

6. Jaime Gentry, along with her three children, including RG, regularly go to
Orlando and the surrounding areas, such as Winter Gardens, to enjoy together the vast amount of
tourist attractions available there. Ms. Gentry has a yearly pass to Universal Studios. They
particularly enjoy the Winter Garden area, its sightseeing, unique shops, natural pristine nature,
such as its nature preserves, West Orange Trail, and Lake Apopka. Ms. Gentry and her son, RG,
have been to the subject facility several times. The latest time was on November 11, 2020. They
intend to return to the subject shopping center in the near future on their regular visits to Winter
Garden, as they enjoy shopping and eating while there, at the Dollar Tree store, and at the many
other tenants of Winter Garden Plaza.

7. The ADA violations as set forth herein, have endangered RG’s safety, and will in
the future continue to endanger his safety, until the barriers are corrected.

8. Defendant owns, leases, (or leases to), or operates a place of public
accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR
36.201(a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

9. The subject property, Winter Garden Plaza, is operated by private entities whose
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 3 of 12 PagelD 3

operation affect commerce and are a public accommodation as defined by the ADA and its
implementing regulations. See, 28 C.F.R. § 36.104.

10. According to the public records of Orange County, the subject shopping center
was constructed in 1990, and the Defendant acquired same on September 20, 2003.

11. Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to the property as described.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. Plaintiff desires to visit the Winter
Garden Plaza, not only to avail herself of the goods and services available at the property, but to
assure herself that this property is in compliance with the ADA so that she and others similarly
situated will have full and equal enjoyment of the property without fear of discrimination.

12. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182, ef seq., as
described in paragraph 15.

13. Structures that existed before January 26, 1992, or facilities that the present owner
did not design or construct, and which have not been altered since that date, need not meet the
same design and implementation standards as facilities build after January 26, 1993, or facilities
that the present owner did not design or construct. In such cases, the ADA states that
discrimination includes a private entity’s “failure to remove architectural barriers .. . where such
removal is readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv) “Where removal is not readily

achievable,” failure of the entity to make goods, services and facilities “available through
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 4 of 12 PagelD 4

alternative methods if such methods are readily achievable,” may constitute discrimination under
the ADA. 42 U.S.C. § 12182 (b)(2)(A)(iv).

The ADA defines “readily achievable as “easily accomplishable and without

much difficult or expenses.” 42 U.S.C. §12181(9)

Congress included in the ADA factors to be considered in evaluating whether
removal of a barrier is “readily achievable.” These factors are (1) nature and cost of the action;
(2) overall financial resources of the facility or facilities involved; (3) number of persons
employed at such facility; (4) effect on expenses and resources; (5) impact of such action upon
the operation of the facility; (6) overall financial resources of the covered entity; (7) overall size
of the business of a covered entity; (8) the number, type, and location of its facilities; (9) type of
operation or operations of the covered entity, including composition, structure, and functions of
the workforce of such entity, and (10) geographic separateness, administrative or fiscal
relationship of the facility or facilities in question to the covered entity. Garthright-Dietrich v.
Atlanta Landmarks. Inc., 452 F.3d 1269, 1272-73 (11th Cir. 2006)

The obligation to engage in readily achievable barrier removal is a continuing
one. Over time, barrier removal that initially was not readily achievable may later be required
because of changed circumstances. DOJ ADA Title II Technical Assistance Manual, Section
III-4.4400 Continuing obligation.

14. Nevertheless, if the subject facility was altered after January 26, 1993, that
alteration must be readily accessible to and useable by individuals with disabilities in accordance
with the Americans with Disabilities Act Guidelines to the maximum extent feasible. 28 CFR
§ 36.404. Additionally, if the Defendant’s facilities includes portions that were designed and

constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401,
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 5 of 12 PagelID 5

then the Defendant’s newly constructed portions of the facilities, must be readily accessible and

useable by persons with disabilities.

15. A preliminary inspection of the Winter Garden Plaza has shown that violations

exist. These violations that Plaintiff has personally encountered or observed include, but are not

limited to:

A. Accessible Routes

1.

The Plaintiff had difficulty traversing the facility due to site
arrivals point not providing accessible routes connecting to the
public streets and sidewalks, in violation of Section 206.2.1 in the
2010 ADA Standards, whose resolution is readily achievable. The
removal of the barrier is readily achievable as the barrier is
included in the list of those considered readily achievable. See 28
C.F.R. § Section 36.304(2) — Making curb cuts in sidewalks and
entrances. A curb ramp should lead to the Publix sidewalk.

The Plaintiff had difficulty traversing the facility due to the
accessible parking spaces not providing accessible routes
connecting to the entrances they serve, in violation of Section
206.2.2 in the 2010 ADA Standards, whose resolution is readily
achievable. The removal of this barrier is readily achievable as the
barrier is included on the list of those considered readily
achievable. See 28 C.F.R. § Section 36.304(1) — Installing ramps.

The marked crossing leads to a raised island with a 6 inch high
change in level that does not provide a cut through level with the
street at the accessible parking spaces, in violation of Section 406.7
in the 2010 ADA Standards, whose resolution is readily
achievable. The removal of the barrier is readily achievable as the
cost to remedy the violation is minor compared to the benefit of
removing the barrier, and the remediation of the barrier includes
those items listed as examples of steps to remove barriers. 28
C.F.R. § Section 36.304(b)(2) — Making curb cuts in sidewalks and
entrances.
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 6 of 12 PagelD 6

4. The Plaintiff had difficulty traversing the curb ramp due to the
slope of the side flares being too steep, in violation of Section
406.3 in the 2010 ADA Standards, whose resolution is readily
achievable. The removal of this barrier is readily achievable as it
is similar to a cited barrier as an example of readily achievable in
28 C.F.R. § 36.304(b)(2) — making curb cuts in sidewalks and
entrances.

S. The accessible route from the public street to the walkway has
holes in the pavement with vertical changes in level greater than
inch making it difficult for the Plaintiff to traverse the accessible
route, in violation of Section 303.2 in the 2010 ADA Standards,
whose resolution is readily achievable. The removal of this barrier
is readily achievable as the cost to remedy the violation is minor
compared to the benefit of removing the barrier, and the cost to
remedy is minor compared to the benefits of removing the barrier,
and the cost to remedy the barrier is minor compared to those set
forth in 28 C.F.R. § 36.304.

6. The Plaintiff had to use caution when traversing multiple curb
ramps throughout the plaza due to the landing at the bottom of the
ramp accumulating water, in violation of Section 405.10 in the
2010 ADA Standards, whose resolution is readily achievable. The
removal of this barrier is readily achievable as it is similar to a
cited barrier as an example of readily achievable in 28 C.F.R.
§ 36.304(b)(2) — Making curb cuts in sidewalks and entrances.

7. The Plaintiff had difficulty traversing the curb ramp because of the
changes in level at the bottom of the curb ramp exceeds the
maximum height allowance of 4 inch, in violation of Section
303.3 in the 2010 ADA Standards, whose resolution is readily
achievable. The removal of this barrier is readily achievable as it
is similar to a cited barrier as an example of readily achievable in
28 C.F.R. § 36.304(b)(2) — Making curb cuts in sidewalks and
entrances.

8. The stop sign and the plant is obstructing the marked crossing 36
inches of clear width making it difficult for the Plaintiff to traverse,
in violation of Section 403.5.1 in the 2010 ADA Standards, whose
resolution is readily achievable. The removal of this barrier is
readily achievable as it is similar to a cited barrier as an example of
readily achievable as it is similar to a cited barrier as an example of
readily achievable in 28 C.F.R. § 36.304(b)(4) — Rearranging
tables, chairs, vending machines, display racks, and other furniture.
Furthermore, there is no cost to establish as policy to maintain
accessible elements.
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 7 of 12 PagelD 7

B. Parking

1.

The accessible parking stall does not provide blue striping
identifying the accessible stall and is in need of maintenance, in
violation of Section 36.211 in the CFR, whose resolution is readily
achievable. The removal of this barrier is readily achievable as it
is involves maintenance of accessible elements as required by
28 C.F.R. § 36.211.

The Plaintiff had difficulty traversing the parking space and access
aisle because the slope exceeded the maximum allowance of 2% in
any direction, in violation of Section 502.4 in the 2010 ADA
Standards, whose resolution is readily achievable. The removal of
this barrier is readily achievable as the barrier is included on the
list of those considered readily achievable. See 28 C.F.R.
§ 36.304(b)(18) — Creating designated accessible only spaces.

Cc, Entrances

1,

The dollar tree entrance is missing the International Symbol of
Accessibility as required, in violation of Section 703.7.2.1 in the
2010 ADA Standards, whose resolution is readily achievable. The
removal of this barrier is readily achievable as the cost to add a
sign is minimal.

D. Interior Accessible Route

1.

The interior accessible route is obstructed and does not provide 36
inches of clear width of walking surfaces in the retail aisles and in
route to the restrooms and the emergency exit, making it difficult
for the Plaintiff to traverse, in violation of Section 403.5.1 in the
2010 Standards, whose resolution is readily achievable. The
removal of the barriers is readily achievable as the cost to maintain
clear width of walking surfaces is minor and the benefit
significant, especially here where the accessible route to the
emergency exit is blocked. Furthermore, the barrier is included in
the list of those considered readily achievable. See 28 C.F.R.
§ 36.304(b)(4) — Rearranging tables, chairs, vending machines,
display racks, and other furniture.
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 8 of 12 PagelD 8

E.

Dollar Tree Men’s Restroom

1.

The Plaintiff had to exercise caution when using the lavatory due
to the drain pipe and water lines being exposed, in violation of
Section 606.5 in the 2010 ADA Standards, whose resolution is
readily achievable. The removal of the barrier is readily
achievable as the cost to remedy the barrier is minor compared to
the benefit of removing the barrier, and the barrier is included in
the list of those considered readily achievable. See 28 C.F.R.
§ 36.304(b)(14) — Insulating lavatory pipes under sink to prevent
burns.

The urinal exceeds the maximum height of 17 inches above the
finished floor making it difficult for the Plaintiff to use, in
violation of Section 605.2 in the 2010 ADA Standards, whose
resolution is readily achievable. The removal of the barrier is
readily achievable as the cost to remedy the barrier is minor
compared to the benefit of removing the barrier. The cost to
remedy the barrier is minor compared to those set forth in
28 C.F.R. 36.304(b)(1-21).

The flush control for the urinal exceeds the maximum height of 48
inches above the finished floor making it difficult for the Plaintiff
to operate, in violation of Sections 309.3 and 605.4 in the 2010
ADA Standards, whose resolution is readily achievable. The
removal of the barrier is readily achievable as the cost to remedy
the barrier is minor compared to the benefit of removing the
barrier. The cost to remedy the barrier is minor compared to those
set forth in 28 C.F.R. 36.304(b)(1-21).

The toilet is obstructing the clear floor space for an approach to the
shelf and the shelf exceeds the maximum height allowance of 48
inches making it difficult for the Plaintiff to reach the deodorizer
on the shelf, in violation of Sections 305.3, 305.5, 308.2.2 and
309.3 in the 2010 ADA Standards, whose resolution is readily
achievable. The removal of the barrier is readily achievable as the
cost to remedy the barrier is minor compared to the benefit of
removing the barrier, and the barrier is included in the list of those
considered readily achievable. See 28C.F.R. 36.304(b)(4) —
Rearranging tables, chairs, vending machines, display racks, and
other furniture.
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 9 of 12 PagelD 9

5. The side wall grab bar does not extend 54 inches from the rear wall
as required making it difficult for the Plaintiff to utilize, in
violation of Section 604.5.1 in the 2010 ADA Standards, whose
resolution is readily achievable. The removal of the barrier is
readily achievable as the cost to remedy the barrier is minor
compared to the benefit of removing the barrier, and the barrier is
included in the list of those considered readily achievable. See
28 C.F:R. 36.304(b)(12) — Installing grab bars in toilet stalls.

6. The toilet paper is obstructing the gripping surface space on the
side wall and rear wall grab bars making it difficult for the Plaintiff
to utilize, in violation of Section 609.3 in the 2010 ADA
Standards, whose resolution is readily achievable. The removal of
the barrier is readily achievable as there is no cost to remove the
toilet paper from the side grab bar, and to institute a policy to
maintain accessible elements, as required by 28 C.F.R. § 36.211.

7. The lavatory is obstructing the 60 inches of perpendicular
clearance around from the side wall for the toilet making it
difficult for the Plaintiff to maneuver in the toilet area, in violation
of Section 604.3.1 in the 2010 ADA Standards, whose resolution is
readily achievable. The removal of the barrier is readily
achievable as the cost to remedy the barrier is minor compared to
the benefit of removing the barrier. The cost to remedy the barrier
is minor compared to those set forth in 28 C.F.R. 36.304(b)(1-21).

8. The flush control is not located on the open side of the toilet as
required making it difficult for the Plaintiff to utilize, in violation
of Section 604.6 in the 2010 ADA Standards, whose resolution is
readily achievable. The removal of the barrier is readily
achievable as the cost to remedy the barrier is minor compared to
the benefit of removing the barrier. The cost to remedy the barrier
is minor compared to those set forth in 28 C.F.R. 36.304(b)(1-21).

F. Maintenance
1. The accessible features of the facility are not maintained, creating
barriers to access for the Plaintiff, as set forth herein, in violation
of 28 CFR § 36.211.
16. All of the foregoing violations are also violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible

Design, as promulgated by the U.S. Department of Justice.
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 10 of 12 PagelD 10

17. The discriminatory violations described in paragraph 15 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly-situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s buildings and its facilities, and have
otherwise been discriminated against and damaged by the Defendant because of the Defendant’s
ADA violations, as set forth above. The individual Plaintiff, and all others similarly-situated,
will continue to suffer such discrimination, injury and damage without the immediate relief
provided by the ADA as requested herein. In order to remedy this discriminatory situation, the
Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to
determine all of the areas of non-compliance with the Americans with Disabilities Act.

18. Defendant has discriminated against the individual by denying her access to full
and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in violation of
42 U.S.C. § 12181 et seqg., and 28 C.F.R. 36.302 et seg. Furthermore, the Defendant continues to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

10
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 11 of 12 PagelD 11

19. ‘Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205, and 28 C.F.R. 36.505.

20. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the Winter Garden
Plaza to make those facilities readily accessible to and useable by the Plaintiff and all other
persons with disabilities as defined by the ADA; or by closing the facilities until such time as the
Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

A. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title UI of the Americans with
Disabilities Act, 42 U.S.C. § 12181 ef seq.

B. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible to and usable
by individuals with disabilities to the extent required by the ADA; and to require the Defendant
to make reasonable modifications in policies, practices or procedures, when such modifications
are necessary to afford all offered goods, services, facilities, privileges, advantages or
accommodations to individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied services, segregated
or otherwise treated differently than other individuals because of the absence of auxiliary aids

and services.

11
Case 6:21-cv-00045 Document1 Filed 01/06/21 Page 12 of 12 PagelD 12

C. — Require the Defendant to maintain its accessible features on an ongoing basis, as

required by law.

D. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205.

E, Such other relief as the Court deems just and proper, and/or is allowable under

Title UI of the Americans with Disabilities Act.

12

VALE

John f. Fuller, Esq.

Fla. Bar No. 0276847

Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181
Telephone (305) 891-5199
Facsimile (305) 893-9505

mntiaifillact Art
pi@fullerfuller.cor

Attorneys for Plaintiff
